internal_revenue_service number release date index no cc tege eb ec-plr-111769-00 date taxpayer date a date b this is in reply to your letter requesting certain rulings with respect to taxpayer’s employee_stock_purchase_plan the plan under sec_423 of the internal_revenue_code the plan was adopted by taxpayer’s board_of directors on date a and approved by its shareholders on date b it is administered by a committee of the board_of directors the purpose of the plan is to provide eligible employees of taxpayer and its designated subsidiaries with an opportunity to purchase common_stock of taxpayer through accumulated payroll deductions under the plan no employee can be granted an option if such employee immediately after the option is granted owns stock possessing percent or more of the total combined voting power or value of all classes of stock of taxpayer or of its parent or subsidiary_corporation the plan further provides that options to acquire common_stock are to be granted to all eligible employees of taxpayer and designated subsidiaries by reason of their employment the plan excludes from participation employees who have been employed less than years employees whose customary employment is hours or less per week and employees whose customary employment is for not more than months in any calendar_year all employees granted options under the plan to acquire common_stock of taxpayer have the same rights and privileges except that the amount of common_stock purchased by any employee under the option bears a uniform relationship to the total compensation or the basic or regular rate of compensation of employees the plan provides that no employee may purchase more than a maximum amount of stock fixed under the plan pursuant to the plan the option_price for the common_stock is not less than the plr-111769-00 lesser_of an amount equal to of the fair_market_value of the common_stock at the time the option is granted or an amount equal to of the fair_market_value of the common_stock at the time the option is exercised furthermore under the plan options will be exercised within the plan_year which consists of approximately months beginning on the first trading day on or after january of each calendar_year and ending on the last trading day of the same calendar_year the plan provides that no employee of taxpayer or any designated subsidiary may be granted an option to acquire common_stock which permits his rights to purchase common_stock under all employee stock_purchase_plans of his employer_corporation and its parent and subsidiary corporations to accrue at a rate which exceeds dollar_figure of fair_market_value of such stock determined at the time the option is granted for each calendar_year in which the option is outstanding at any time for these purposes the right to purchase stock under an option accrues when the option or any portion thereof first becomes exercisable during the calendar_year the right to purchase stock under an option accrues at the rate provided in the option but in no case may the rate exceed dollar_figure of fair_market_value of such stock determined at the time such option is granted for any one calendar_year and a right to purchase stock which has accrued under one option granted pursuant to the plan may not be carried over to any other option an option to acquire common_stock is not transferable by a participant otherwise than by will or the laws of descent and distribution and is exercisable during his lifetime only by him in addition the plan contains a repurchase option that provides that if a participant or former participant proposes to dispose_of a share of common_stock obtained under the plan i prior to years after the date on which the option to purchase such share of common_stock was granted or ii prior to one year after the exercise date on which the option to purchase such share of common_stock was exercised that participant or former participant must immediately deliver to the committee written notice of such proposed disposition upon receipt of the notice taxpayer will have the exclusive option for a period of days after receipt of the notice to purchase the common_stock for a price equal to the lesser_of i the purchase_price for the shares or ii the fair_market_value of the common_stock on the date of such repurchase if taxpayer does not elect to exercise its option to purchase the common_stock then the participant or former participant may proceed with the proposed disposition taxpayer represents that the repurchase option does not in any way relate to any requirement or condition that the participant perform any future services for the taxpayer neither termination of employment of the participant nor failure to render future services by the participant triggers the repurchase option during the period that the repurchase option is in effect the participant is the owner of the shares of common_stock subject_to the repurchase option and as such is entitled to dividends plr-111769-00 participation in the assets on liquidation and is entitled to vote as any other holder of shares of common_stock of the taxpayer sec_421 of the code provides in part that if a share of stock is transferred to an individual in a transfer in which the requirements of sec_423 are met no income shall result to the individual at the time of the transfer no deduction shall be allowable to the employer_corporation at any time with respect to the share transferred and no amount other than the price paid under the option shall be considered as received by the issuing_corporation for the share transferred sec_423 of the code dealing with employee stock_purchase_plans provides that sec_421 will apply to the transfer of stock pursuant to the exercise of an option if no disposition of the stock is made by the employee within years after the date the option is granted nor year after the exercise of such option and at all times during the period beginning with the date of granting the options and ending months before the date of exercising the option the individual to whom the options are granted remains an employee of the granting corporation sec_423 of the code sets forth nine requirements which a plan must meet in order to qualify as an employee_stock_purchase_plan sec_423 provides that only employees of the employer_corporation or a participating subsidiary are eligible to participate in the plan sec_423 requires the stockholders of the plan_sponsor to approve the plan within_12_months before or after the date the plan is adopted sec_423 and sec_423 restrict the employees who may be granted options under an employee_stock_purchase_plan sec_423 requires that all employees granted options under the plan shall have the same rights and privileges sec_423 restricts the price of each option sec_423 limits the period within which an option may be exercised sec_423 limits an employee’s rate_of_accrual under all employee stock_purchase_plans maintained by his employer and its related corporations to dollar_figure of fair_market_value of the stock for each calendar_year in which such option is outstanding at any time sec_423 precludes an employee from transferring an option except by will or by the laws of descent and distribution sec_421 of the code provides that if the transfer of a share of stock to an individual pursuant to the exercise of an option would otherwise meet the requirements of sec_423 except that there is a failure to meet the holding_period requirements of sec_423 then any increase in the income of such individual or deduction from the income of the employer_corporation for the taxable_year in which such exercise occurred attributable to such disposition is treated as an increase in income or a deduction from income in the taxable_year of such individual or of such employer_corporation in which such disposition occurred plr-111769-00 the disposition of a share of stock acquired by the exercise of a statutory option before the expiration of the holding_period described in sec_423 makes sec_421 inapplicable to the transfer of such share sec_1 b of the income_tax regulations income attributable to such transfer shall be treated by the individual as income received in the taxable_year in which the disposition occurs sec_83 of the code governs the tax consequences resulting from dispositions of plan stock held by employees if sec_421 does not apply to such disposition sec_83 of the code provides the general_rule that the excess of the fair_market_value of property transferred to an employee in_connection_with_the_performance_of_services over the amount_paid for such property shall be included in the gross_income of the employee in the first taxable_year in which the rights of such person are transferable or are not subject_to a substantial_risk_of_forfeiture based on the information submitted the following rulings are issued the plan constitutes an employee_stock_purchase_plan within the meaning of sec_423 of the code no income will be recognized by a participant upon the grant or exercise of an option granted under the plan no income will be recognized by a participant upon the termination of the transfer restriction with respect to common_stock acquired upon the exercise of options granted under the plan for purposes of sec_423 of the code the fair_market_value of common_stock subject_to the repurchase option will be the price determined under the repurchase option if a participant disposes of common_stock purchased under the plan before the expiration of the holding periods set forth in sec_423 of the code and assuming that the taxpayer exercises the repurchase option the income to the participant and the deduction from income for taxpayer or designated subsidiary shall be measured by the difference between the purchase_price and price paid_by taxpayer under the repurchase option no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code specifically no inference should be drawn concerning the tax consequences under the federal_insurance_contributions_act or the federal_unemployment_tax_act upon the exercise of options plr-111769-00 granted under the plan moreover if the plan is amended this ruling may not remain in effect a copy of this letter should be attached to x’s federal_income_tax return for the year in which the plan is implemented a reproduced copy may be used for that purpose this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent enclosure copy for sec_6110 purposes sincerely yours charles t deliee chief executive compensation branch office of division counsel associate chief_counsel tax exempt and government entities
